Hammond, J.
There was nothing in the shape, construction or condition of the stairway which was unusual or which would
*3warrant a finding of negligence in leaving it as it was. In this respect the case differs from cases like Hendricken v. Meadows, 154 Mass. 599, and Toland v. Paine Furniture Co. 175 Mass. 476; S. C. 179 Mass. 501, which are cited by the plaintiff. And even if the stairs were not well lighted, it is manifest that the accident was in no way due to that fact.
Upon the question whether there was any evidence of negligence of the defendant in attracting a crowd of customers to his store and in failing to take measures to protect them from each other, the case presents more difficulty. It has been often adjudged that a common carrier is held to the exercise of proper care to protect his passengers from injury by reason of the jostling, pushing or other rough act of a crowd which he allows to collect in his cars or upon his platforms, especially elevated platforms. Treat v. Boston & Lowell Railroad, 131 Mass. 371. Kuhlen v. Boston & Northern Street Railway, 193 Mass. 341, and cases cited. It is contended by the plaintiff that on the day in question a crowd of customers had been drawn to the defendant’s store by advertisements issued for that purpose; that while the store was thus crowded an announcement was made by one of the defendant’s servants calling particular attention to a certain jewelry counter as a place where articles were for sale at a very low price; that this counter was situated near the stairway and that this announcement was calculated to cause and did cause a rush to that counter; that such a rush might be dangerous to people on the stairs, especially to children of the age of the plaintiff, and that this danger might and ought to have been foreseen and provided against by the defendant.
It cannot be said however that a merchant is negligent simply because he has his store crowded with customers, or because while the store is crowded he directs their attention to some part where they can get good bargains. That is what the store is for.
And while it is not difficult to conceive of a case where the path to the place to which the customers are called may be so dangerous or the place itself may be so dangerous as to make it the duty of the merchant to warn the customers (Hendricken v. Meadows, 154 Mass. 599), we do not think that under the circumstances of this case there was any such duty resting on the *4defendant. The stairs were of ordinary construction, and the defendant had the right to assume that under the circumstances there was no reason to anticipate any danger to those upon them.

Exceptions overruled.